  
  

FILE

IN THE UNITED STATES DISTRICT COURT APR 24 2019
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

A
7
ts

CLERK U.S. DISTRICT COURT

UNITED STATES OF AMERICA WEST. DIST. OF PENNSYLVANIA
Vv. Criminal No. ( q ~ ( ( S
TAL PRIHAR [UNDER SEAL]
MICHAEL PHAN
d/b/a DEEPDOT WEB,
, Defendants.

 

INDICTMENT MEMORANDUM

AND NOW comes the United States of America, by its attorneys, Scott W. Brady,
United States Attorney for the Western District of Pennsylvania, and Jessica Lieber Smolar,
Assistant United States Attorney for said District, and Department of Justice Trial Attorneys
Alexander Gottfried, Joseph Wheatley and C. Alden Pelker, and submits this Indictment

Memorandum to the Court:

I. THE INDICTMENT

Le

A federal grand jury returned a one-count indictment against the above-named

defendants for an alleged violation of federal law:

 

; DEFENDANTS
COUNT OFFENSE/DATE TITLE/SECTION CHARGED
1 Conspiracy to Commit Money 18 U.S.C. § 1956(h) ALL
Laundering DEFENDANTS

_ October 2013 — present
Il. ELEMENTS OF THE OFFENSE
A. As to Count 1:
In order for the crime of conspiracy to commit money laundering, in violation of
18 U.S.C. § 1956(h), to be established, the government must prove all of the following essential
elements beyond a reasonable doubt:
1. That a conspiracy to launder money, as charged in the Indictment, was

entered into by two or more people.

United States v. Navarro, 145 F.3d 580, 593 (3d Cir. 1998);
18 U.S.C. § 1956(h).

2. That the defendant knew the purpose of the conspiracy.

United States v. Navarro, 145 F.3d 580, 593 (3d Cir. 1998);
18 U.S.C. § 1956(h).

3. That the defendant deliberately joined the conspiracy.

United States v. Navarro, 145 F.3d 580, 593 (3d Cir. 1998);
18 U.S.C. § 1956(h); Whitfield v. United States, 543 U.S.
209 (2005) ("conviction for conspiracy to commit money
laundering, in violation of 18 U.S.C. § 1956(h), does not
require proof of an overt act in furtherance of the
conspiracy").

Tl. PENALTIES
A. As to Count 1: Conspiracy to Commit Money Laundering (18 U.S.C.
§ 1956(h)):
1. A term of imprisonment of not more than twenty (20) years;
2. A fine of not more than $500,000 or twice the value of the property involved
in the transaction, whichever is greater; and
3. If the sentence includes a term of imprisonment, the Court may impose a

period of supervised release of not more than three (3) years (18 U.S.C. § 3583).

2
IV. MANDATORY SPECIAL ASSESSMENT

A mandatory special assessment of $100.00 must be imposed at each count upon

which the defendant is convicted, pursuant to 18 U.S.C. § 3013.

V. RESTITUTION

Restitution may be required in this case.

VI. FORFEITURE

As set forth in the Indictment, forfeiture may be applicable in this case.

Respectfully submitted,

SCOTT W. BRADY
United States Attorney

   
  

 

SSICALIEBER SMOLAR
Assistant U.S. Attorney
PA ID No. 65406°

C. ALDEN PELKER
DEPARTMENT OF JUSTICE
TRIAL ATTORNEY

ALEXANDER GOTTFRIED
DEPARTMENT OF JUSTICE
TRIAL ATTORNEY

JOSEPH WHEATLEY
DEPARTMENT OF JUSTICE
TRIAL ATTORNEY
